 



EXHIBIT 10.6
Following recording, return to: Jason D. Benson, McGrath North Mullin & Kratz,
PC LLO, First National Tower, Suite 3700, 1601 Dodge Street , Omaha, Nebraska
68102, Tel. (402) 341-3070.
ASSIGNMENT OF RENTS AND LEASES
     THIS ASSIGNMENT OF RENTS AND LEASES (the “Assignment”) is made this
November 14, 2006, by Professional Veterinary Products, Ltd., a Nebraska
corporation, whose address is 10077 South 134th Street, Omaha, Nebraska 68138
(hereinafter called “Assignor”), in favor of First National Bank of Omaha, a
national banking association, whose address is 1620 Dodge Street, Omaha,
Nebraska, 68197 (hereinafter called “Bank”).
W I T N E S S E T H:
     Assignor, for good and valuable consideration, the receipt of which is
hereby acknowledged, does hereby absolutely and unconditionally grant, bargain,
sell, transfer, assign, convey, set over and deliver unto Bank all right, title
and interest of Assignor in, to and under all written and oral leases and rental
agreements of the real estate described in Exhibit A attached hereto and
incorporated herein (the “Property”), whether now in existence or hereafter
entered into, and all guaranties, amendments, extensions, renewals and subleases
of said leases and any of them, all of which are hereinafter called the
“Leases,” all rents, income and profits which may now or hereafter be or become
due or owing under the Leases, and any of them, or on account of the use of the
Property, any award hereafter made in any bankruptcy, insolvency or
reorganization proceeding in any state or federal court involving any of the
tenants of the Leases and any and all payments made by such tenants in lieu of
rent. All capitalized terms used in this Assignment, except terms otherwise
defined herein, shall have the same meaning as such terms have in the Loan
Agreement (as defined below).
     This Assignment is made for the purpose of securing:
     (a) The payment of the indebtedness (including any extensions or renewals
thereof) evidenced by certain promissory notes (the “Notes”) of Assignor of even
date herewith in the aggregate principal sum of $44,666,000 entered into in
connection with the Loan Agreement by and among Assignor, ProConn, LLC, Exact
Logistics, LLC and Bank of even date herewith (the “Loan Agreement”) and secured
by the Collateral (including the Property) under the Collateral Agreements;
     (b) The payment of all other sums with interest thereon becoming due and
payable to Bank under the provisions of the Loan Agreement, the Notes and the
Collateral Agreements; and
     (c) The performance and discharge of each and every term, covenant and
condition contained in the Loan Agreement, the Notes and the Collateral
Agreements.

1



--------------------------------------------------------------------------------



 



     Assignor represents, warrants, covenants and agrees with Bank as follows:
     (a) The sole ownership of the entire lessor’s interest in the Leases is or
shall be vested in Assignor, and Assignor has not, and shall not, perform any
acts or execute any other instruments which might prevent Bank from fully
exercising its rights under any of the terms, covenants and conditions of this
Assignment.
     (b) The Leases are and shall be valid and enforceable in accordance with
their terms and have not been altered, modified, amended, terminated, canceled,
renewed or surrendered nor have any of the terms and conditions thereof been
waived in any manner whatsoever except as disclosed in writing to Bank.
     (c) Assignor shall not alter the term of any Lease or the amount of rent
payable under any Lease without Bank’s prior written consent. In addition,
Assignor shall not materially alter any of the other terms of the Leases without
Bank’s prior written consent.
     (d) To the best of Assignor’s knowledge, there are no defaults now existing
under any of the Leases, and there exists no state of facts which, with the
giving of notice or lapse of time or both, would constitute a default under any
of the Leases.
     (e) Assignor shall give prompt notice to Bank of any notice received by
Assignor claiming that a default has occurred under any of the Leases on the
part of Assignor, together with a complete copy of any such notice.
     (f) Each of the Leases shall remain in full force and effect irrespective
of any merger of the interest of lessor and any lessee under any of the Leases.
     (g) Assignor will not permit any Lease to become subordinate to any lien
other than the lien of any Collateral Agreement.
     (h) Assignor shall not permit or consent to the assignment by any tenant of
its rights under any Lease without the prior written consent of Bank. Without
limitation of the foregoing, Assignor shall not permit or consent to the filing
of any encumbrance against any tenant’s interest under any Lease, including,
without limitation, any leasehold deed of trust.
     (i) All existing Leases are described on Exhibit B to this Assignment.
Assignor has delivered to Assignee true, correct and complete copies of all
existing Leases and all amendments and modifications thereto.
     The parties further agree as follows:
     This Assignment is an absolute, present assignment from Assignor to Bank,
effective immediately, and is not merely an assignment for security purposes.
Notwithstanding the foregoing, until written notice is sent to Assignor that an
Event of Default (as defined in the Loan Agreement, the Notes or any Collateral
Agreement) has occurred (which notice is hereafter called a “Notice”), Assignor
is granted a license to receive, collect and enjoy the rents, income and profits
accruing from the Property.
     Bank may, at its option, after delivery of a Notice to Assignor, receive
and collect all such rents, income and profits, from the Property. Bank shall
thereafter continue to receive and collect all such rents, income and profits as
they become due as long as such Event of Default shall exist and during the
pendency of any foreclosure proceedings, and if there is a deficiency,

2



--------------------------------------------------------------------------------



 



during any redemption period. All sums received by Assignor after service of
such Notice shall be deemed received in trust and shall be turned over to Bank
within one business day after Assignor’s receipt thereof.
     Assignor hereby irrevocably appoints Bank its true and lawful attorney with
power of substitution and with full power for Bank in its own name and capacity
or in the name and capacity of Assignor, from and after delivery of a Notice, to
demand, collect, receive and give complete acquittances for any and all rents,
income and profits accruing from the Property, either in its own name or in the
name of Assignor or otherwise, which Bank may deem necessary or desirable in
order to collect and enforce the payment of the rents, income and profits. Such
appointment is coupled with an interest and is irrevocable. Assignor also hereby
irrevocably appoints Bank as its true and lawful attorney, from and after
delivery of a Notice, to appear in any state or federal bankruptcy, insolvency
or reorganization proceeding in any state or federal court involving any of the
tenants of the Leases. Tenants of the Property are hereby expressly authorized
and directed to pay any and all amounts due Assignor pursuant to the Leases to
Bank or such nominee as Bank may designate in writing delivered to and received
by such tenants, each of whom are expressly relieved of any and all duty,
liability or obligation to Assignor in respect of all payments so made.
     From and after delivery of a Notice, Bank is hereby vested with full power
to use all measures, legal and equitable, deemed by it to be necessary or proper
to enforce this Assignment and to collect the rents, income and profits assigned
hereunder, including the right of Bank or its designee to enter upon the
Property, or any part thereof, and take possession of all or any part of the
Property. Assignor hereby grants full power and authority to Bank to exercise
all rights, privileges and powers herein granted at any and all times after
delivery of a Notice, with full power to use and apply all of the rents and
other income herein assigned to the payment of the costs of managing and
operating the Property and to any indebtedness or liabilities of Assignor to
Bank, including, but not limited to, the payment of taxes, special assessments,
insurance premiums, damage claims, the costs of maintaining, repairing,
rebuilding and restoring the improvements on the Property or of making the same
rentable, reasonable attorneys’ fees incurred in connection with the enforcement
of this Assignment, and to the payment of principal and interest due from
Assignor to Bank on the Loan Agreement, the Notes and the Collateral Agreements,
all in such order as Bank may determine. Bank shall be under no obligation to
exercise or prosecute any of the rights or claims assigned to it hereunder or to
perform or carry out any of the obligations of the lessor under any of the
Leases and does not assume any of the liabilities in connection with or arising
or growing out of the covenants and agreements of Assignor in the Leases. It is
further understood that this Assignment shall not operate to place
responsibility for the control, care, management or repair of the Property, or
parts thereof, upon Bank, nor shall it operate to make Bank liable for the
performance of any of the terms and conditions of any of the Leases or for any
waste of the Property or for any dangerous or defective condition of the
Property or for any negligence in the management, upkeep, repair or control of
the Property resulting in loss or injury or death to any lessee, licensee,
employee or stranger.
     The rights and remedies of Bank under this Assignment are cumulative and
are not in lieu of, but are in addition to, any other rights or remedies which
Bank shall have under the Loan Agreement, the Notes, the Collateral Agreements
or at law or in equity.
     If any term of this Assignment, or the application thereof to any person or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of this Assignment, or the application of such term to persons or circumstances
other than those as to which it is invalid or

3



--------------------------------------------------------------------------------



 



unenforceable, shall not be affected thereby, and each term of this Assignment
shall be valid and enforceable to the fullest extent permitted by law.
     Any and all notices, elections, demands or requests permitted or required
to be made under this Assignment, including, without limitation, a Notice, shall
be in writing, signed by the party giving such notice, election, demand or
request and shall be delivered personally or sent by registered, certified or
regular United States of America mail, postage prepaid, or by Federal Express or
similar service for overnight, priority delivery, to the other party at the
address set forth above or to such other party and at such other address within
the United States of America as any party may designate as provided herein. The
date of receipt of such notice, election, demand or request shall be the
earliest of (a) the date of actual receipt, (b) three days after the date of
mailing by registered, certified or regular mail, (c) one day after the date of
mailing by Express Mail or the delivery (for redelivery) to Federal Express or
another similar service requiring a receipt or (d) the date of personal delivery
(or refusal upon presentation for delivery).
     Assignor hereby authorizes Bank to give written notice of this Assignment,
which may include a copy hereof, at any time to any tenant under any of the
Leases.
     The terms “Assignor” and “Bank” shall be construed to include the legal
representatives, successors and assigns thereof. The gender and number used in
this Assignment are used as a reference term only and shall apply with the same
effect whether the parties are of the masculine or feminine gender, corporate or
other form, and the singular shall likewise include the plural.
     This Assignment may not be amended, modified or changed nor shall any
waiver of any provision hereof be effective, except only by an instrument in
writing and signed by the party against whom enforcement of any waiver,
amendment, change, modification or discharge is sought.
     Notwithstanding anything contained herein to the contrary, in no event
shall this Assignment be deemed to reduce the indebtedness evidenced by the
Notes by an amount in excess of the actual amount of cash received by Bank under
the Leases, whether before, during or after the occurrence of an Event of
Default, and Assignor acknowledges that in no event shall the indebtedness
secured hereby be reduced by the value from time to time of the rents, income
and profits of or from the Property. In addition, Bank reserves the right, at
any time, whether before or after the occurrence of an Event of Default, to
recharacterize this Assignment as merely constituting security for the
indebtedness of Assignor to Bank, which recharacterization shall be made by
written notice delivered to Assignor. Bank’s receipt of any rents, issues and
profits pursuant to this Assignment after the institution of foreclosure
proceedings, either by court action or by the private power of sale contained in
any Collateral Agreement now or hereafter securing the Notes, shall not cure an
Event of Default or affect such proceedings or sale.
     This Assignment shall be governed by and construed in accordance with the
laws of the State of Nebraska.
[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor has caused this instrument to be executed and
delivered as of the date first above written.

            ASSIGNOR:


Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Dr. Lionel L. Reilly         Dr. Lionel L. Reilly, its
President     

             
STATE OF NEBRASKA
)      
 
) SS    
COUNTY OF SARPY
)      

     The foregoing instrument was acknowledged before me a notary public on the
8th day of November, 2006, by Dr. Lionel L. Reilly, the President of
Professional Veterinary Products, Ltd., on behalf of said corporation.

                  /s/ L. M. Crinklaw       Notary Public         

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
LEGAL DESCRIPTION
PARCEL I: Lot 3, Hilltop Industrial Park Replat 1, a Subdivision in Sarpy
County, Nebraska.
PARCEL II: Lot 24, together with the North 142.00 feet of Lot 25, Hilltop
Industrial Park, a Subdivision in Sarpy County, Nebraska.

6



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF LEASES
No Leases are in existence with respect to the Property as of the date hereof.

7